IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

OCEAN PLACE AT SUMMER               NOT FINAL UNTIL TIME EXPIRES TO
BEACH CONDOMINIUM                   FILE MOTION FOR REHEARING AND
ASSOCIATION, INC.,                  DISPOSITION THEREOF IF FILED

      Appellant/Cross-Appellee,     CASE NO. 1D16-4810

v.

MOWREY ELEVATOR
COMPANY OF FLORIDA,
INCORPORATED,

      Appellee/Cross-Appellant.


_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Arthur I. Jacobs, Richard J. Scholz, and Douglas A. Wyler of Jacobs Scholz &
Associates, LLC, Fernandina Beach, for Appellant/Cross-Appellee.

Ronald A. Mowrey and Mark L. Mason of Mowrey Law Firm, P.A., Tallahassee,
for Appellee/Cross-Appellant.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.